Citation Nr: 0933351	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  07-19 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from August 1961 to 
August 1981.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2006 rating decision in which the RO, inter 
alia, continued a 50 percent rating for service-connected 
PTSD.  

In his VA Form 9, the Veteran requested a Board hearing at 
the RO.  A hearing was scheduled in June 2009, but the 
Veteran failed to appear.  The hearing notice was not 
returned from the U.S. Postal Service as undeliverable, and 
no request to reschedule the hearing has been received.  
Under these circumstances, the Veteran's Board hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2008).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.


2.  Since filing his claim for increase, the Veteran's 
service-connected psychiatric disorder has been manifested by 
a depressed and anxious mood, irritability, intrusive 
memories, occasional auditory hallucinations, hyperarousal, 
hypervigilance, difficulty in establishing and maintaining 
effective work and social relationships; overall, however, 
these symptoms are indicative of no more than occupational 
and social impairment with reduced reliability and 
productivity.




CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board is also aware of the recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), applicable to claims 
for increased ratings.  In Vazquez-Flores, the United States 
Court of Appeals for Veterans Claims (Court) found that, at a 
minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate such a claim:  (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a July 2006 pre-rating letter provided notice 
to the Veteran regarding what information and evidence is 
needed to substantiate a claim for a higher disability 
rating, as well as what information and evidence must be 
submitted by the Veteran, and what information and evidence 
would be obtained by VA.  The notice letter also provided the 
Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman, and specifically informed the Veteran 
to submit any evidence in his possession pertinent to the 
claim (consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  The November 2006 RO rating 
decision reflects the RO's initial adjudication of the claim 
after issuance of the July 2006 letter.  

Subsequently, the June 2007 Statement of the Case provided 
the criteria used to evaluate the Veteran's service-connected 
PTSD.  An October 2008 letter also provided the criteria 
along with information pertaining to the assignment of 
disability ratings, consistent with Vazquez-Flores.  After 
issuance of the October 2008 letter, and opportunity for the 
Veteran to respond, the December 2008 Supplemental Statement 
of the Case (SSOC) reflects readjudication of the claim.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's VA treatment records dated through October 2007; 
records from the Social Security Administration (SSA); and 
the report of an August 2006 VA examination.  Also of record 
and considered in connection with the appeal are the various 
written statements provided by the Veteran and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Factual Background

Historically, in a May 1982 rating decision, the RO granted 
service connection for "chronic anxiety and depressive 
reaction with paranoid trends" and assigned an initial, 10 
percent rating.  In December 1988, the RO recharacterized the 
disability as "bipolar disorder with PTSD" and increased 
the rating to 30 percent.  In October 1989, the RO increased 
the rating to 50 percent.  In July 2004, the RO 
recharacterized the disability as "PTSD (also described as 
bipolar disorder)" and continued the 50 percent disability 
rating.  The Veteran filed a claim for an increased rating in 
April 2006.

A July 2006 VA treatment record reflects the Veteran's 
complaints of mood swings with irritability, anger, and 
annoyance.  Sensorium was mostly fair, and the Veteran was 
described as neither acutely psychotic nor directly dangerous 
to self or others.  The Global Assessment of Functioning 
(GAF) score assigned was 60.

The report of an August 2006 VA examination reflects the 
Veteran's complaints of nightmares, flashbacks, 
hypervigilance, easy startle reflex, depression with 
alternating periods of mania, racing thoughts, irritability, 
and anxiety.  The symptoms seemed moderate in nature and 
occurred most days.  He said that he had worked as a guard 
and in landscaping and painting, but had trouble with his co-
workers.  He said he eventually quit working because the job 
was too physical.  He said that he had been married since 
1966, had two children, and got along with friends and 
family.

On mental status examination, the Veteran was somewhat 
disheveled.  He was cooperative; his mood was irritable; his 
affect was appropriate; and his speech was pressured.  There 
were no perceptual problems, and thought processes and 
content were normal.  There was no suicidal or homicidal 
ideation.  He was oriented to person, place, and time.  
Insight, judgment, and impulse control were fair.  The VA 
examiner diagnosed PTSD and bipolar disorder (on Axis I) and 
assigned a GAF score of 45.  The VA examiner opined that the 
Veteran had moderately-severe symptoms, problems in his 
relationships, and problems working, but his psychiatric 
problems did not prevent him from getting employment.  

An August 2006 VA treatment record reflects that the Veteran 
said that he had trouble finding a job that matched his Army 
skills.  He said he took care of his grandchildren and was 
involved with political organizations, but had no friends.  
Depression screening revealed moderate to serious depressed 
mood, but no present suicidal ideation or intent.  Affect was 
full range and appropriate; mood was anxious and depressed; 
thought process was excessive with rambling speech.  

A September 2006 VA treatment record reflects the Veteran's 
complaints of irritability and a history of auditory 
hallucinations (hearing people call his name).  He did not 
have suicidal or homicidal ideation.  His mood was irritable 
at times; sleep was good; appetite was good; energy and 
motivation were good.  On mental status examination, he was 
oriented to time, place, and person; he was cooperative, made 
good eye contact, and had no abnormal movements.  His speech 
had normal rate and tone.  His thought processes were goal-
directed with no flight of ideas or looseness of 
associations.  The physician noted that the Veteran was 
stable, not depressed or manic at that time, and had 
occasional auditory hallucinations.   

A December 2006 VA treatment record reflects similar findings 
as those in September 2006.  The Veteran reported that he was 
sleeping 6 hours with Risperdal.  The Veteran was concerned 
that his disability rating would be decreased and stated that 
he was still irritable at times.  Later that month, a VA 
treatment note reflects that the Veteran was seen by Dr. 
Harris, a VA psychologist.  Dr. Harris opined that the 
Veteran had serious symptoms of PTSD and, as a result, was 
unable to maintain any employment. 

A January 2007 VA treatment record reflects that the Veteran 
said that the war in Iraq was triggering some of his PTSD 
symptoms.  He said he had occasional nightmares and did not 
like crowds.  The GAF score assigned was 50.  In March 2007, 
it was noted that he was stable, not depressed, manic, or 
psychotic.

A May 2007 VA treatment record reflects that the Veteran was 
reassessed by Dr. Schumacher, a VA psychologist.  The Veteran 
reported the difficulties he had maintaining employment after 
retiring from military service.  His last job was in 1988.  
He left that job after winning a complaint he filed for being 
passed over for a supervisory position.  He left that job on 
the advice of his lawyer.  Since then, he has not worked and 
has been receiving disability benefits from the SSA.  The 
psychologist opined that the "chief cause of the [Veteran's] 
inability to maintain work was psychiatric; he should be 
viewed as unemployable.  His psychiatric condition impaired 
pervasively his work function."

Later in May 2007, a VA treatment record reflects that the 
Veteran said he was sleeping through the night, but was 
anxious about a lot of things, mostly finances.  The results 
of mental status examination were similar to those September 
2006.  The GAF score assigned was 65.  In July 2007, he 
reported feeling anxious at times.  Mental status examination 
was unchanged.  It was noted that he was stable, not 
depressed, manic or psychotic.

Additionally, the Veteran failed to report for an August 2008 
VA examination, without explanation.  



III.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as  
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3 
(2008).

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

During the time period relevant to his appeal, a 50 percent 
rating has been assigned for the Veteran's PTSD pursuant to 
Diagnostic Code 9411.  However, the actual criteria for 
evaluating psychiatric impairment other than eating disorders 
are set forth in a General Rating Formula.  See 38 C.F.R. § 
4.130 (2008).

Pursuant to the General Rating Formula, a 50 percent rating 
is assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as:  Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 

Symptoms noted in the current rating schedule are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular disability 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In evaluating the Veteran's PTSD, the Board has also 
considered the GAF scores assigned, and the definition of 
those scores.  According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), the GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  There is no question that the GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. 
Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  However, the GAF score assigned in a 
case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; 
rather, they must be considered in light of the actual 
symptoms of the Veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

As a final preliminary matter, the Board observes that the 
Veteran also carries a diagnosis of bipolar disorder, and, in 
the past, the RO has considered this disability as part of 
his overall service-connected psychiatric disability.  Hence, 
the Board has considered all of the Veteran's psychiatric 
symptomatology in rating this disability.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (when it is not possible 
to separate the effects of a nonservice-connected condition 
from those of a service-connected condition, reasonable doubt 
should be resolved in the claimant's favor with regard to the 
question of whether certain signs and symptoms can be 
attributed to the service-connected condition).  

Collectively, the aforementioned medical evidence reflects 
that since April 2006, the Veteran's psychiatric disability 
has been manifested by intermittent depressed and anxious 
mood, irritability, intrusive memories, occasional auditory 
hallucinations, hyperarousal, hypervigilance, difficulty in 
establishing and maintaining effective work and social 
relationships.  Overall, these symptoms are indicative of no 
more than occupational and social impairment with reduced 
reliability and productivity, which is contemplated in the 
currently assigned 50 percent disability rating.  

At no point during the period in question has the Veteran's 
overall PTSD symptomatology met the criteria for a rating in 
excess of 50 percent.  In this regard, the medical evidence 
has not shown suicidal ideation; obsessional rituals which 
interfere which interfere with routine activities; illogical, 
obscure or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; or 
spatial disorientation-symptoms that are characteristic of a 
70 percent rating.

The Board has considered the fact that the Veteran's speech 
has been described as "pressured" and "rambling".  
However, circumstantial, circumlocutory, or stereotyped 
speech disturbances are contemplated in the 50 percent rating 
assigned. 
Furthermore, although the Veteran appeared disheveled during 
the August 2006 VA medical examination, at no other time 
during this appeal was it noted that he neglected his 
personal appearance or hygiene.  

Regarding occupational impairment, there is certainly no 
doubt that the Veteran's service-connected psychiatric 
disability has resulted in significant occupational 
impairment in the past.  According to a May 2007 VA treatment 
record, after retiring from military service, the Veteran had 
a series of jobs where he had difficulty getting along with 
his coworkers and supervisors.  He reported feeling angry and 
frustrated about being passed over for supervisory positions.  
On the advice of his lawyer, he quit his last job and has not 
worked since 1988.  SSA records reflect that he has been 
considered disabled since March 1988, but medical records 
associated with his SSA claim do not include treatment or 
evaluation pertinent to the time period relevant to this 
appeal.  

In December 2006 and May 2007, VA psychologists opined that 
the Veteran was unable to maintain employment.  On the other 
hand, the August 2006 VA examiner opined that the Veteran had 
problems working but that his psychiatric symptoms did not 
prevent him from gaining employment.  The Board notes that 
the VA psychologists based their opinions largely on the 
Veteran's work-related history prior to 1988.  They did not 
perform a mental status examination or render specific 
findings regarding the Veteran's current symptomatology and 
its effect on employability.  The August 2006 VA examiner, 
however, conducted a mental status examination and rendered 
specific findings regarding the Veteran's current 
symptomatology in relation to his ability to maintain 
employment.  Thus, the August 2006 VA examiner's opinion is 
more probative.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (the Board may favor the opinion of one competent 
medical professional over that of another so long as an 
adequate statement of reasons and bases is provided).  

The medical evidence also does not show an inability to 
establish and maintain effective relationships, although the 
evidence clearly demonstrates difficult in doing so.  In this 
regard, the Veteran reported getting along well with his 
family and friends and being involved with political 
organizations, but at other times he reported that he had no 
friends and felt annoyed, irritable, and angry.  

In addition to the rating criteria, the Board has also 
considered the Veteran's GAF scores assigned during the 
relevant time period.  The August 2006 VA examiner assigned a 
GAF score of 45.  VA treatment records show a GAF score of 60 
in July 2006, a GAF score of 50 in January 2007, and a GAF 
score of 65 in May 2007.  GAF scores in the 41 to 50 range 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupation, or school functioning 
(e.g., no friends, unable to keep a job).  GAF scores in the 
51 to 60 range reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  GAF scores in the 61 to 70 range reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  See 38 C.F.R. § 4.130 
(incorporating by reference the VA's adoption of the DSM-IV, 
for rating purposes).  In this case, the predominant GAF 
scores assigned are reflective of moderate to severe 
symptomatology, and are reflective of the level impairment 
contemplated in the assigned rating.  

The Board also notes that during the relevant time period, 
the medical evidence does not reflect such symptomatology as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, as contemplated 
for a 100 percent rating.

In summary, the evidence does not reflect symptomatology of 
the type and degree contemplated for the next higher 70 
percent rating, or the maximum, 100 percent schedular rating. 

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
under consideration here, the Veteran's PTSD reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (as cited in the June 2007 SOC).  
This disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating, to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors noted above, the 
criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) for the periods in question are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Finally, in reviewing the above evidence, the Board is 
cognizant of the possibility that the Veteran's PTSD might 
have become more severe since the August 2006 VA examination.  
Indeed, he was scheduled for a reexamination in August 2008.  
He regrettably failed to report for that examination.  The 
findings from that examination, had it been held, could 
conceivably have supported his claim.  Because of his failure 
to report for the examination, however, the Board is 
compelled to based its decision in this case on the evidence 
presently of record.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (VA's duty to assist a claimant is not always a 
"one-way street"). 

Under these circumstances, the Board concludes that there is 
no basis for staged ratings of the Veteran's PTSD, pursuant 
to Hart, and that a rating in excess of 50 percent for PTSD 
must be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  As the preponderance of the evidence is against 
assignment of a higher rating for PTSD, the doctrine is not 
applicable.  See 38 U.S.C. § 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

A disability rating in excess of 50 percent for PTSD is 
denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


